Title: From John Adams to Thomas McKean, 21 June 1812
From: Adams, John
To: McKean, Thomas



Dear Sir
Quincy June 21 1812

I have received your kind letter of the 13th. of this month, with Emotions like those of two old Friends after a Seperation of many Years; Such as We may Suppose Ulysses to have felt on meeting one of his ancient Associates, (not one of the Suiters) on his return to Utica.
Your Name among the Members of Congress in New York in October 1765 is and has long been a Singular distinction. I wish you would commit to writing your Observations of on the Characters who composed that Assembly and the Objects of your Meeting. Otis and Ruggles are peculiarly interesting to me; and every thing that passed on that important Occasion is and will be more and more, demanded (and it is to be feared in vain) by our Posterity.
Of the Congress in September 1774 There remain Governor Johnson of Maryland Governor McKean of Pensilvania, Governor Jay of New York, Judge Paine of Massachusetts, and John Adams: not forgetting our venerable Charles Tompson Secretary.
You had an Opportunity that was denied me in 1778. 9. 1780. 1. 2.—I was in Europe from 1778 to 1788.: There was a great Change in Congress, Soon after 1778. In Massachusetts Men were chosen of a very different Stamp from Hancock, Sam. Adams and Gerry. Higginson Gorham, King Jackson and Lowell, were a Batch of Loaves of a very different Flour, from their Predecessors. I would now give any Thing for your Knowledge of their Oratory, Dialecticks and Principles and Opinions. This Nation now groans and future Ages, I fear will have reason to rue the hunting of that day. After the Peace New York and Pensilvania followed the Example of Massachusetts and brought in Lukewarmness instead of Zeal; not to Say Toryism in the place of Whiggism.
I acknowledge that the most unaccountable Phenomenon I ever beheld, in the 77 years almost that I have lived, was to See Men of the most extensive Knowledge and deepest reflection, entertain for a moment an Opinion that a Democratical Republick could be erected in a Nation of Five and twenty Millions of People, Four and twenty Millions and five hundred Thousands of whom, could neither write nor read.
My Sentiments and Feelings are in Symphony with yours in another particular. The last Eleven Years of my Life have been the most comfortable of the Seventy Seven. I have never enjoyed So much in any equal Period. Mr Jefferson I find is equally happy. I have had opportunity however, to know that he illustrious Washington was not: and that to his Uneasiness in retirement great changes in the Politicks of this Country, were to be attributed: perhaps for the better, possibly for the worse. God knows.
I am as chearful as ever I was: and my health is as good, excepting a quiveration of the hands which disables me from writing in the bold and Steady Character of your Letter, which I rejoice to See. Excuse the Word quiveration, which tho I borrowed it from an Irish boy, I think an Improvement in our language worthy a place in Websters dictionary. Though my Sight is good my Eyes are far too weak for all the labour I require of them. but as this is a defect of more than fifty Years Standing, there are no hopes of relief. The Trepidation of the hands, arising from a delicacy, or if you will a morbid irritability of Nerves has Shewn itself at times for more than half a Century but has increased for four or five years past So as to extinguish all hope that it will ever be less.
The danger of our Government is that the General will be a Man of more Popularity than The President, and the Army possess more Power than Congress. The People Should be apprised of this and guard themselves against it. Nothing is more essential than to hold the civil Authority decidedly Superiour to the Military Power.
Wishing you Life as long as you desire it, and every Blessing in it, I remain your affectionate Friend
John Adams
